Citation Nr: 1539849	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disability, including secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	Michael Leonard, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1975, from April 2003 to April 2004, and from February 2005 to June 2005.  The Veteran also had Air Force and Army Reserve/National Guard service, including intervals of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying service connection for a left knee disability, and from a July 2014 RO decision denying service connection for a psychiatric disability.  

The Board previously remanded the left knee disability claim in March 2013 and again in December 2014.  That claim now returns to the Board for further review.  The Board in December 2014 also remanded a claim for service connection for a right shoulder disability.  However, that claim was granted by the RO in a July 2015 decision, and hence there remains no case in controversy for appellate consideration as to that claim.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A left knee disability was not present during the pendency of the claim.



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice related to the claim for service connection for a left knee disability by a letter mailed in August 2006, prior to the initial adjudication of the claim for service connection for left knee disability.

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records, service personnel records, and post-service VA and private treatment records.  In January 2015 records were also obtained from the Social Security Administration (SSA), in support of a November 2014 SSA grant of disability benefits.  

In addition, the Veteran was afforded an appropriate VA examination in April 2015 in connection with the claim for service connection for a left knee disability.   The examiner reviewed the evidentiary record, considered the Veteran's assertions of intermittent knee pain associated with injury in service, and provided an opinion, supported by careful examination and adequate rationale, that the Veteran has no current knee disability.  This conclusion, taken together with prior treatment records and findings upon prior examination in October 2010, is adequate for the Board's adjudication, being adequate to support the Board's conclusion that no left knee disability has been present at any time during the pendency of the claim, and allowing the Board to weigh the April 2015 VA examiner's analysis against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board remanded the left knee disability claim in March 2013 and again in December 2014, for examination of the left knee.  (The Board was apparently unaware of the prior examination in October 2010 addressing the left knee.)   A VA examination having been obtained in April 2015, the Board's prior remands are substantially fulfilled, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim. 


II. Service Connection

 Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appealed claim.

Service records contain some records documenting complaints of left knee pain, as discussed below.  These pains were treated symptomatically, including with prescribed muscle strengthening exercises, without diagnosis of any specific disability of the knee.  

A June 1976 treatment record reflects the Veteran's complaint of his right and left knees feeling like they were giving way.  It was noted that the Veteran had a weak left knee, with the Veteran's report that the left knee used to be a trick knee, but that it has not given way.  The Veteran also complained of lower back pains.  The clinician noted that strengthening exercises were required.  Muscle pains were assessed.  

In February 2004 the Veteran was seen for complaints of weakness and pain in the left knee.  He reported that the knee pain had been present since arriving in Germany two to three months earlier.  He also reported that it felt like his knee would pop out with bending.  Objectively, there was slight tenderness to palpation, but without other specific findings.  The examiner assessed left knee pain.

Periodic examinations over the course of the Veteran's service, including his multiple service periods, also did not identify or diagnose any disability of the left knee.   

The Veteran's treatment records over the claim period do not show objective findings or diagnoses of knee disability.  Rather, reviews of body systems in the course of treatments note musculoskeletal findings of "no myalgias or arthralgias." 

The Veteran underwent VA examination for compensation purposes in October 2010, when findings for the knee were entirely normal, with full, painless range of motion including repetitive motion, no subluxation or lateral instability, no tenderness to palpation, and no other findings upon examination indicating disability.

The record also contains a VA x-ray evaluation of the left knee in December 2010 for complained-of intermittent left knee pain.  These x-rays showed no bony abnormalities or degenerative changes, a normal-appearing joint space, and no joint effusion.  

Upon VA examination in April 2015, the Veteran reported injuring his left knee playing football in 1972, with intermittent left knee pain since that time.  However, the examiner found a normal left knee, without disability shown on examination, including normal range of motion; full strength with movement; no limitation of functioning on repetitive use; no pain on motion; no subluxation or instability; and no pain, weakness, or fatigability with repeated use.  X-rays of the knee in April 2015 were also normal.  The examiner assessed that there was "no pathology to render a diagnosis."

In a July 2015 submission, the Veteran's authorized representative asserted that despite the asymptomatic nature of the left knee when examined by VA for compensation purposes, "[the Veteran] clearly experienced pain from that injury continuously from the date of injury until long after he filed his claim, and has received treatment for it from VA since March 2009."  

Despite the representative's assertions, careful review of VA records fails to reveal ongoing treatment for left knee disability, fails to reveal any consistent or ongoing complaints of left knee symptoms over the claim period, and fails to reveal any objective findings of left knee disability during the claim period, including none during treatments and none upon VA examinations in October 2010 and April 2015, with none shown on x-rays obtained in December 2010 and April 2015.   Thus, despite the contentions of intermittent pain, the weight of the evidence is against any disability of the left knee at any time during the claim period.  Absent current disability at any time during the claim period, the weight of the evidence is against the claim, and it must be denied.  

The Board has considered the Veteran's assertions of intermittent left knee pain.  The Board, however, finds that the medical evidence of record outweighs the lay evidence because the medical examiners have the expertise to ultimately determine whether an actual disability is present in relation to reported complaints.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The Board notes that in December 2014 the Veteran submitted a request to appeal the decision made on his claim for entitlement to service connection for a psychiatric disability, then characterized as a mood disorder.  The RO denied the claim in July 2014, but it has not issued a statement of the case (SOC) in response to the Veteran's December 2014 notice of disagreement (NOD) with the decision.  The U. S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the originating agency for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238   (1999).  This must be accomplished on remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to service connection for a psychiatric disability, including as secondary to service-connected back disability.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


